     Case 3:18-cv-00132-MMD-CLB Document 226 Filed 04/14/20 Page 1 of 2



 1   Terrance Walker, in propria persona
     212 Hillcrest Drive # 1
 2   Reno, NV 89509
     Tel: +1.775.971.8679
 3   Email: walkerbillion@gmail.com
                      IN THE UNITED STATES DISTRICT COURT FOR NEVADA
 4   Terrance Walker                          : CIVIL CASE NO. 3:18-CV-0132-MMD(CBC)
              Plaintiff,                      :
 5                           vs.               : OBJECTION TO GERMAIN’S REVISED
     Intelli-heart Services, Vannessa Parsons : COSTS WHICH IMPROPERLY ALTERED
 6
     Daniel Germain, Danny Weisberg            : THE PREVIOUS BILL OF COSTS
 7            Defendants.                     : ENTRIES WITH NEW LABELS
     ________________________________________________________________________
 8   COMES NOW, Plaintiff “Walker” moving for reversal due to Fraud, stating
 9                 MEMORANDUM OF LAW & POINTS AND AUTHORITIES

10   I. INTRODUCTION

11   As to Germain's submissions of Costs in this matter the Court said,
12
     "Not all of his billing entries clearly relate to his anti-SLAPP motion. (ECF No. 210-1
13   (including entries such as ‘review Plaintiff’s motion for partial summary judgment’).) The
     Court will therefore direct Defendant Germain to submit a revised declaration, seeking
14   a reduced amount of fees and costs, accompanied only by authenticated billing
     entries attributable to Defendant Germain’s anti-SLAPP motion..." (EFC 221, pg 5 ll.
15   23-25 to pg 6 ll.1-3)
16
     Instead of omitting the $8,026.50 of costs which were clearly out of scope (as Walker
17   pointed out (EFC 218-2)), Germain has merely altered the billing entries to try to make
     them within the scope of the Anti-Slapp motion. Germain added new entries tacking on
18   "motion to dismiss" or “anti-slapp” labels where they weren’t before, failed to remove the
     entries complained of (EFC 218-2) and has still submitted the same $11,000+ in
19   fees. Germain does not explain how the $8,026.50 differential in it's costs submissions
     were not reduced.
20

21   Germain verified under perjury that his records were accurate in submitting roughly
     $11,000 in costs before (EFC 210-1) and does so again (EFC 225-1). Both declarations
22   cannot be true given the $8,026.50 differential of the costs pointed out which were in
     error.(EFC 218-2)
23

24    The Court should disallow costs and refuse to make up for Germain's sloppy, and
     arguably, fraudulent revised declaration of costs. Germain "should not be permitted to
25   escape the consequences of their conduct, which certainly speaks louder than the
     conclusory words they offer in their testimony in this court about the propriety of the Bill
26   of Costs." Morris Law Office PC v. Tatum, 388 F.Supp.2d 689, 704 (W.D. VA.
     2004) See Montanez, 755 F.3d 547, 559 (7th Cir. 2014) (holding that the district court
27   need not "make up for the lawyers' lack of documentation" in a bill of costs)
28

                                                   1
     Case 3:18-cv-00132-MMD-CLB Document 226 Filed 04/14/20 Page 2 of 2



 1                                                  III.
                                                CONCLUSION
 2

 3              For all of the foregoing reasons, Plaintiff respectfully requests that Court deny Germain

 4    costs, in entirety.

 5    WHEREFORE, Walker prays for an ORDER accordingly.
 6
      Respectfully submitted,
 7    By /s/ Terrance Walker                             Dated: April. 14, 2020
 8    Terrance Walker
                                      CERTIFICATE OF SERVICE
 9 The undersigned certifies that the undersigned is over the age of 18 and that on April 14, 2020,
   that he personally served, through the court’s electronic filing system, one copy of this filing to the
10 parties listed below. /s/ TERRANCE WALKER signed, Terrance Walker
     Copy to:
11 Will & Kristen Geddes, Esq.
     THE GEDDES LAW FIRM, P.C.                              Hall Jaffe Clayton LLP
12 1575 Delucchi Lane, Suite 206                            Steven T. Jaffe
     Reno, Nevada 89502                                     7425 Peak Drive
13 Phone: (775) 853-9455 Fax: (775) 853-6899                Las Vegas NV 89128E-Mail:
     Will@TheGeddesLawFirm.com,                             Email: sjaffe@lawhjc.com, msylva@lawhjc.com
14 E-Mail: kristen@thegeddesslawfirm.com                    cwagner@lawhjc.com, lholding@lawhjc.com,
                                                            mschwarz@lawhjc.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
